UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4128
JIMMIE DAVIS PENN,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                            (CR-99-6)

                      Submitted: January 31, 2001

                        Decided: March 6, 2001

 Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David D. Walker, Salem, Virginia, for Appellant. Robert P. Crouch,
Jr., United States Attorney, Donald R. Wolthuis, Assistant United
States Attorney, John R. Newby, Third-Year Law Intern, Roanoke,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. PENN
                               OPINION

PER CURIAM:

   Jimmie Davis Penn appeals his convictions, pursuant to a guilty
plea, for conspiracy to distribute powder cocaine and crack cocaine,
in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999), and aiding
and abetting possession with intent to distribute powder cocaine, in
violation of 18 U.S.C. § 2 (1994) & 21 U.S.C.A. § 841(a)(1), and his
resulting sentence of 240 months’ imprisonment. On appeal, Penn
argues that the drug quantity found by the court at sentencing should
be set aside as violating the requirements of Apprendi v. New Jersey,
120 S. Ct. 2348 (2000); and alternatively, that the court’s determina-
tion of drug quantity and type was clear error. Finding no error, we
affirm.

   We find Penn’s sentence is valid under Apprendi v. New Jersey,
120 S. Ct. 2348 (2000), because the sentence did not exceed the
thirty-year statutory maximum applicable when a 18 U.S.C. § 851
(1994) information is filed. See United States v. Kinter, 235 F.3d 192,
2000 WL 1853317 (4th Cir. Dec. 19, 2000) (No. 99-4621); United
States v. Lewis, 235 F.3d 215, 2000 WL 1853376 (4th Cir. Dec. 19,
2000) (No. 00-4016).

   This court reviews for clear error the district court’s factual finding
concerning the amount of drugs attributable to a defendant for sen-
tencing purposes. United States v. Randall, 171 F.3d 195, 210 (4th
Cir. 1999), cert. denied, 121 S. Ct. 248 (2000). When the precise
amount of drugs involved in the violation is not known, district courts
are called upon to approximate the quantity for which each defendant
will be held responsible. U.S. Sentencing Guidelines Manual § 2D1.1
(1998). Furthermore, a conspirator may be held accountable for all
quantities of contraband attributable to the conspiracy that were rea-
sonably foreseeable and within the scope of the conspiratorial agree-
ment. United States v. Gilliam, 987 F.2d 1009, 1012-13 (4th Cir.
1993); USSG § 1B1.3(a)(1)(B) & comment. (n.2). We find that the
district court did not clearly err in attributing eighty-five grams of
crack cocaine to Penn. There is adequate evidence in the record that
Penn knew that Tahlib, one of his co-conspirators, cooked the powder
cocaine Penn sold him into crack.
                        UNITED STATES v. PENN                        3
  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED